Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert B. Curington and Ashley Brooks Music appeal the district court’s orders dismissing their copyright infringement suit and awarding attorney’s fees and costs to the Defendants, pursuant to 17 U.S.C. § 505 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Curington v. UMG Recordings, Inc., No. 1:10-cv-00890-CCE-PTS, 2011 WL 3568278 (M.D.N.C. Aug. 12, 2011) & (Dec. 2, 2011). We deny Appellants’ motions for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.